- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . RELATED PARTY AGREEMENTS Item RELATED PARTY AGREEMENT AGREEMENT TERMS AND CONDITIONS RELATION WITH THE COMPANY ORIGINAL AMOUNT MATURITY DATE TERMINATION CONDITIONS OUTSTANDING AMOUNT R$ THOUSAND / US$ THOUSAND DATE R$ THOUSAND / US$ THOUSAND DATE 01 Banco Santander, S.A. (Spain) Assignment Agreements of Import Finance and Export Prepayment transactions  Assignment rates: Interest of 1,19563% (Libor 6 m + 50 bps). Controlling Shareholder 1.300.000 USD May 21, 2010 November 22, 2010 Upon maturity 02 Banco Madesant  Sociedade Unipessoal S.A. - Funchal/Portugal Assignment Agreements of Import Finance and Export Prepayment transactions  Assignment rates: Interest of 1,19563% (Libor 6 m + 50 bps) Controlling Shareholders affiliates 200.000 USD May 21, 2009 November 22, 2010 Upon maturity SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:May 25, 2010 Banco Santander (Brasil) S.A. By: /
